ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-026, concluding that RAFAEL A. VARGAS of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1989, and who was temporarily suspended from the *256practice of law pursuant to Rule 1:20 — 13(b)(1) by Order of this Court filed March 3, 2000, and who remains suspended at this time, be suspended from the practice of law for a period of three years for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on honesty as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And the Disciplinary Review Board further having concluded that prior to reinstatement to practice, respondent should be required to complete the Skills and Methods Course offered by the Institute for Continuing Legal Education, and that on reinstatement, respondent should be required to practice under supervision for a period of two years;
And good cause appearing;
It is ORDERED that RAFAEL A. VARGAS is suspended from the practice of law for a period of three years and until the further Order of the Court, retroactive to March 3, 2000; and it is further
ORDERED that prior to reinstatement to the practice of law, respondent shall complete the Skills and Methods Course offered by the Institute for Continuing Legal Education and shall provide the Office of Attorney Ethics with proof of his satisfactory completion thereof; and it is further
ORDERED that following reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*257ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.